Dwight, J.:
I concur in the opinion of Justice Bradley, especially on the ground that, by definition of the offense charged, non-qualification and not disqualification is the condition and test of illegal voting. It was not necessary for the people to show that the accused was disqualified to vote, either by statute or at common law; but only that she was not included in the terms of qualification prescribed by the laws of this State.
*203The language of the criminal statute is, “any person not duly qualified to vote, under the laws of this State, who shall knowingly vote * * * shall be adjudged guilty of a misdemeanor.” The only qualifications prescribed by the laws of this State, are those defined by article 2, section 1 of the Constitution; and that definition includes only male citizens. The defendant was not a male citizen; hence she was a person not duly qualified to vote under the laws of this State; and, having voted, she was, by definition of the offense, guilty of a misdemeanor.
Judgment and conviction affirmed, and proceedings remitted to Court of Sessions of Allegany county to proceed thereon.